DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 4/21/2022 was accepted and entered.  Accordingly, claim(s) 7 has/have been amended.  Claim(s) 1-6, 12-14, and 16 has/have been cancelled.  No claim(s) has/have been newly added.  Thus, claims 7-11 and 15 are currently pending in this application.
In view of the amendment, the previous objections to the claims have been withdrawn.
In view of the amendment, the previous rejections under 35 USC 112 have been withdrawn.
In view of the cancellation of claims 1-4 and 6, the previous rejections under 35 USC 102 and 103 have been withdrawn.

Allowable Subject Matter
Claims 7-11 and 15 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose or reasonably suggest, along with the other claimed limitations, a radiography method comprising: namely in the correcting the charge amount data, a median value of charge amount data of pixels adjacent to the at least one exposure detection pixel is determined, and the charge amount data of the at least one exposure detection pixel is replaced with the median value to correct the charge amount data of the at least one exposure detection pixel.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carolyn Fin whose telephone number is (571)270-1286. The examiner can normally be reached Monday, Wednesday, and Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/C.F./Examiner, Art Unit 2884